Citation Nr: 1202523	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-01 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for breast cancer.  

2.  Entitlement to service connection for osteoporosis to include as secondary to breast cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to January 1987.  The Veteran also served on periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during her service in the National Guard including a period of ACDUTRA from March 1980 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The record shows that the Veteran initially requested a formal hearing in connection with the issues on appeal.  In a December 2008 statement, the Veteran's representative requested that the scheduled hearing be cancelled and that the Veteran would request another hearing to be scheduled when all available evidence was obtained.  The Veteran has not requested that a hearing be scheduled and, therefore, the hearing request is considered withdrawn.  

The issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for osteoporosis has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for breast cancer due to reported exposure to ionizing radiation.  However, further development is necessary before appellate review may proceed on this issue.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran has stated that she was exposed to radiation during her military service which caused her breast cancer.  The Veteran's personnel records show that she was ordered to active duty at Fort McClellan, Alabama, where she took part in a course to become a Chemical Operations Specialist.  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).   Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A 'radiation-exposed Veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such interment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(d)(3) (2011).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d) (2011).

The record demonstrates that the Veteran was diagnosed with breast cancer in 2001.  Therefore, the Veteran has one of the diseases that have been found to be associated with radiation-exposed Veterans.  Id.  However, the current evidence of record does not demonstrate that the Veteran was a 'radiation-exposed Veteran.'  The Veteran was not enlisted in the military between August 6, 1945, and July 1, 1946, and there is no evidence suggesting that the Veteran was ever a prisoner of war.  Also, personnel records do not show that the Veteran had on site participation in a test involving the atmospheric detonation of a nuclear device.  Without such evidence, presumptive service connection under 38 C.F.R. § 3.309(d) would not apply.

Nonetheless, if a claimant does not qualify as a 'radiation-exposed Veteran' under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he or she suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 'radiogenic disease' means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  See 38 C.F.R. § 3.311(b)(2) (2011).  The record confirms that the Veteran was diagnosed with breast cancer which is considered a radiogenic disease under 38 C.F.R. § 3.311.  That regulation provides that in all cases in which it is established that a radiogenic disease first became manifest after service, and the disease is not subject to the presumptive periods provided in 38 C.F.R. §§ 3.307, 3.309, an assessment will be made as to the radiation dose or doses.  38 C.F.R. § 3.311(a).

In this case, the RO requested records related to radiation exposure, to include the DD 1141, from the National Personnel Records Center (NPRC).  In a March 2001 response, the NPRC noted that there were no records at Code 13 (the NPRC) for the Veteran and that if the RO made another Personnel Information Exchange System (PIES) request, it should be addressed to Code 11.  The RO denied the Veteran's claim, in part, because there was no evidence of records related to radiation exposure.  However, there is no indication that the RO addressed the request to Code 11 or searched using the Veteran's other name, as listed on the title page of this decision.  Thus, the Board finds that the case must be remanded to request the records a second time.  

In addition, the VA adjudication manual directs that if evidence of occupational exposure cannot be found through a PIES request, then a written request must be made.  The adjudication manual states that the identifying data as required by M21-1MR, Part IV, Subpart ii, 1.C.10.b should be put in the request and sent to the appropriate service department.  In this case, the department would be Commander, U.S. Army Medical Command; Attn: MCPO-SA; 2748 Worth Road, Suite 25, Ft. Sam Houston, TX, 78234-6025.  Thus, if evidence is not received from the request to NPRC, the written request must be made.  

In addition, the record shows that the Veteran has submitted numerous VA Forms 21-4142, identifying medical treatment received from private health care providers.  Although the Veteran has submitted her own copies of medical records and the RO has requested some records from the Columbus Regional Hospital, it is not clear that all of the records have been requested.  The Veteran identified treatment for her neck and back which may be relevant to her claim for service connection for osteoporosis.  Specifically, she identified treatment from St. Vincent Jennings Hospital, Columbus Regional Hospital, Dr. J.E.H., Dr. M.T.S., the Indiana University Medical Center, Southern Indiana Orthopedics, Dr. O., Dr. P.H.R.  On remand, the RO should request these identified records and ask the Veteran to identify any medical treatment relevant to the issues on appeal that has not yet been associated with the claims file.  

Finally, the record shows that the Veteran was not afforded a VA examination with respect to her claim for service connection for osteoporosis.  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Although the Veteran has stated that her osteoporosis may be related to treatment she has received with respect to her breast cancer, the record also reveals that the Veteran complained of back pain and shoulder pain during active duty and has reported experiencing chronic pain.  Accordingly, the Board concludes that a VA examination with a nexus opinion is needed regarding a connection, if any, between the Veteran's active duty and any existing osteoporosis.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.

Accordingly, the case is REMANDED for the following action:

1.  Request that the NPRC search for any records, to include morning/sick reports from the Veteran's unit, relating to the Veteran, references to a sick call, confinement to quarters, return to duty, and/or hospitalization, to include treatment for headaches and cough.  

2.  Request records from St. Vincent Jennings Hospital, Columbus Regional Hospital, Dr. J.E.H., Dr. M.T.S., Indiana University Medical Center, Southern Indiana Orthopedics, Dr. O., and Dr. P.H.R.  

3.  Contact the Veteran and request her to identify any medical treatment that has not yet been obtained or associated with the claims file, on a provided VA Form 21-4142, Authorization and Consent to Release Information.  After the Veteran has signed the appropriate release(s), those records should be obtained and associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file and the Veteran notified of unsuccessful efforts.  

4.  Make an additional request to the NPRC for any records related to exposure to radiation to Code 11 using both of the Veteran's names as listed on the title page and make another request to Code 13 using both of the Veteran's names.  

5.  If a negative response is received, the RO should issue a written request using the data required by M21-1MR, Part IV, Subpart ii, 1.C.10.b and forward the request to Commander, U.S. Army Medical Command; Attn: MCPO-SA; 2748 Worth Road, Suite 25, Ft. Sam Houston, TX, 78234-6025.  

6.  If exposure is confirmed, the claim should be referred to the Under Secretary for Health as directed in 38 C.F.R. § 3.111(b)(1)(iii) for further disposition.

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of any osteoporosis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any osteoporosis is causally or etiologically related to the Veteran's active duty as opposed to its being more likely due to some other factor or factors.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  After the aforementioned development has been completed, the AMC/RO should readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



